                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF:
                                               Case No. 3:19-mj-00535-MMS
ALEX REQUINA ASINO



                          AFFIDAVIT IN SUPPORT OF A
                            CRIMINAL COMPLAINT

      I, Leonard Torres, being first duly sworn, hereby depose and state as follows:


                 INTRODUCTION AND AGENT BACKGROUND


      1.     I make this affidavit in support of an application for a criminal complaint

and arrest warrant charging ALEX REQUINA ASINO with violations of 18 U.S.C. §

2251 (sexual exploitation of children); 18 U.S.C. § 2252A(a)(1) (production of child

pornography); 18 U.S.C. § 2252A(a)(5) (distribution of child pornography); and 18

U.S.C. § 2422(b) (coercion and enticement of a minor).


      2.     The facts set forth in this affidavit are based on my personal knowledge;

knowledge obtained from other individuals, including other law enforcement officers;

interviews of persons with knowledge of the crimes; communications with others who

have personal knowledge of the events and circumstances described herein; and

information gained through my training and experience. Because this affidavit is

submitted for the limited purposes of establishing probable cause to support a complaint




       Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 1 of 15
and securing an arrest warrant, I have not included each and every fact known to me

during this investigation. This affidavit is intended to show merely that there is sufficient

probable cause for the requested warrant and attached Complaint.


       3.     I have been employed by the Anchorage Police Department for over 19

years. I currently serve as a Detective and I am cross-designated as a federally deputized

task force officer (TFO) with the human trafficking and child exploitation task force

officer with the Anchorage Division of the FBI, and have been since December, 2017. I

have previously served as a Detective with both the crimes against children unit (CACU)

and Cyber Crime Unit (CCU) of the Anchorage Police Department, and in those

capacities received specialized training pertaining to online enticement and coercion of

minors as well as the production, distribution, and possession of child pornography and

have developed substantial experience investigating digitally facilitated crimes of child

exploitation in Alaska.


                                  PROBABLE CAUSE


       4.     On September 27, 2018, the SUBJECT was arrested by the Anchorage

Police Department and charged by the State of Alaska with one count of Misconduct

Involving Controlled Substances in the First Degree for delivering schedule 1A

substances to a minor in violation of Alaska Statute 11.71.010(a)(1), one count of Sexual

Abuse of a Minor in the Second Degree in violation of AS 11.41.436(a)(1) and one count




3:19-mj-00535-MMS                             2

       Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 2 of 15
of possession of child pornography in violation of AS 11.61.127 in case 3AN-18-

09089CR.

       5.     The information filed by the District Attorney’s Office in that matter

alleged that on September 26, 2018, the Anchorage Police Department (APD) responded

to a report of a suicidal teenager at a High School in Anchorage, Alaska (VICTIM 1).

Through the course of the investigation APD learned that VICTIM 1 had met an

individual later identified as the SUBJECT through the online social media applications

Snapchat and Whisper, and later met him at his vehicle where the SUBJECT engaged in

sexual penetration. APD recorded a consensually monitored conversation between

VICTIM 1 and the SUBJECT in the course of that investigation, during which time the

SUBJECT made admissions regarding distributing drugs to VICTIM 1 and knowing her

age. The SUBECT was later interviewed by APD and made admissions regarding his

exchange of narcotics for sex with VICTIM 1; stated that he believed that she was 16

years of age rather than 15; and said that VICTIM 1 “came to me. . . I never forced her . .

. she never said no to me – it’s all on her.”

       6.     Over the objections of the state prosecutor, the State District Court Judge

presiding over the SUBJECT’s arraignment set bail at $10,000 unsecured bond, $1,000

cash performance bond, and supervision through electronic monitoring by the pre-trial

enforcement division of the Alaska Department of Corrections. He was assessed by the

pre-trial enforcement division at a level 1, very low risk of reoffending, which carries

with it a presumption of release on his own recognizance.


3:19-mj-00535-MMS                               3

       Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 3 of 15
       7.     On November 7, 2019, TFO Torres was informed by SSA Goeden that the

SUBJECT, subsequently identified as Alex Requina Asino (DOB 3/28/1988, AK ID

7339614, SSN XXX-XX-XXXX, Address 9501 Morningside Loop #1, Anchorage AK

99515), under the guise of his username “Pandazak907” (from USASexGuide.nl), had

been communicating with a private individual acting at their own direction via text

messages and in these messages SUBJECT stated that he had engaged in a sexual

relationship with a 15 yr-old minor female (VICTIM 2), approximately three summers

ago. The private individual then reported these communications to the FBI.

       8.     The SUBJECT further admitted to the private individual that VICTIM 2 is

currently a minor. The subject reportedly claimed he met VICTIM 2 through the social

media application known as Tagged.com. The SUBJECT then reportedly told the private

individual that VICTIM 2 was 15 yrs-old at the time their relationship started and he

believed she would be turning 18 this year (2019). SUBJECT sent non-CP images of

VICTIM 2’s body as well as a picture of her face, to the private individual in this

conversation. He also sent a digital link to internet porn site (PORNHUB) in which

SUBJECT had posted the naked images of VICTIM 2, who he referred to as “BJ girl”.

       9.     Screen shots of the text messages and images exchanged by the SUBJECT

with the private individual were provided to TFO Torres. The private individual was

advised to provide SUBJECT with TFO Torres’s undercover (UC) cell phone number so

that TFO Torres could continue communicating with the SUBJECT in the persona that

had been used by the private individual.


3:19-mj-00535-MMS                            4

       Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 4 of 15
       10.    At the time that TFO Torres began communicating with the SUBJECT,

neither he nor the FBI knew neither the identity of the SUBJECT nor the fact that he was

on release for pending state charges relating to child sexual exploitation (CSE) in 3AN-

18-09089CR, only that a private individual had reported that the SUBJECT’s activities to

the FBI and the fact that he was using the “Pandazak907” identifier to discuss and

distribute child exploitation materials.

       11.    On November 7, 2019 TFO Torres made contact with SUBJECT via text

messaging using a number provided by the private individual to law enforcement. Within

a few text messages the SUBJECT asked TFO Torres if he had made contact with “BJ

girl”. TFO Torres informed him that he hadn’t and asked him how much she charged for

sex. SUBJECT stated she charged $150 for oral sex but that he told her that price was too

high. SUBJECT said they had originally agreed to $50-$60 for oral sex. He stated she

would give him oral sex when she was “horny” and they would meet at a park near her

house or hidden in some bushes. SUBJECT claimed the victim disclosed to him that she

started doing this after being paid by her uncle (identity unknown) to engage in oral sex.

       12.    When asked how he paid for the sex, the SUBJECT admitted he would

provide her with gifts, rides, money and food. When asked if he had sex with her,

SUBJECT stated he touched her bare vagina and penetrated her vagina with his penis. He

claimed he was blindfolded at the time because she did not want him to see her bare

genitals. SUBJECT stated the victim became angry with him because he had stolen her

virginity. SUBJECT also spontaneously admitted he videotaped the minor giving him


3:19-mj-00535-MMS                            5

       Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 5 of 15
oral sex. SUBJECT then sent TFO Torres a digital link to an internet porn site

(PORNHUB) in which he had a private account. The link was titled AK BLOW GIRL

hosted Pandazak907’s Albums pornhub.com.

       13.    Upon viewing the link, TFO Torres was able to observe 11 images of an

African-American juvenile female later identified as VICTIM 2, date of birth July 15,

2002. The images were of her bare breasts and bare genitals. The SUBJECT then stated

that he always ejaculated in the minor’s mouth (in reference to the oral sex) and that she

was going to turn 18 yrs-old this year (2019). The SUBJECT also confirmed that though

the victim was mad at him currently, she still talks with him. SUBJECT then sent TFO

Torres an image of the exposed genitals of an African-American juvenile female he

claimed was of the minor. He reiterated how he videotaped her while she was giving him

oral sex and how the minor did not see or know he was videotaping her.

       14.    The SUBJECT then sent TFO Torres two images of another African-

American juvenile female who is currently unidentified (VICTIM 3). The images depict

VICTIM 3 (dressed) posing for a selfie in the mirror of a bathroom as well as an image

that the SUBJECT claimed depicted VICTIM 3’s exposed genitals. SUBJECT claimed

the images of VICTIM 3 depicted a 17 yr-old minor he knew only as “Pookie”. He

boasted that he had sex with VICTIM 3 in June 2019, on the hottest day of the year. He

said that she came over to his house and they engaged in mutual oral sex and then

penile/vaginal sex. He said they had sex three different times that day. SUBJECT stated




3:19-mj-00535-MMS                            6

       Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 6 of 15
when they were done having sex he paid the female $70 and she left his house in a cab,

which he also paid for. He also mentioned he met VICTIM 3 on the Tagged app.

       15.    When asked, the SUBJECT identified VICTIM 2 as both “BJ girl” and by

her first name, mentioning he met her three years ago. SUBJECT stated that he was

determined to “fuck young pussy” as he was tired of loose pussy. He also questioned

(rhetorically) why “stupid” laws against sex with juveniles were enforced when the girls

were already having sex. When asked the age for the youngest girl he had sex with,

SUBJECT claimed she was 16 yrs-old. He then stated that he was actually arrested one

year ago for having had sex with a 15 yr-old minor, VICTIM 1. At the time of this

disclosure, the FBI was not aware of the SUBJECT’s true identity, or the identity of

VICTIM 1, or the fact that the SUBJECT was represented in a state criminal matter

relating to his alleged exploitation of VICTIM 1.

       16.    The SUBJECT stated that VICTIM 1 had told her counselor that the

SUBJECT had given her drugs (meth) and he was charged with sex assault, drugs, child

porn (CP) and abuse as a result of that disclosure. The SUBJECT questioned

(rhetorically) why he had been charged with the CP counts when she (VICTIM 1) was

the one that sent the images to him. He then said that she sent him three images of her

bare breasts and bare genitals. The SUBJECT denied that he provided her with drugs.

The SUBJECT continued by stating he was currently on ankle monitor pending the

resolution of this investigation. He later described VICTIM 1 as being a 15 yr-old half

white and half Native female. He said that he met her on the cell phone app, WHISPER.


3:19-mj-00535-MMS                            7

       Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 7 of 15
       17.    Referring to his pending case, the SUBJECT agreed that arrest and

prosecution was the price to be possibly be paid when having sex with minors. The

SUBJECT also stated that he now only had sex with minor black females as he believed

they would not talk to the police. He then mentioned the images he sent TFO Torres were

of the black girls he was now having sex with. SUBJECT went on to explain the merits of

why sex with young black “pussy” was better than with other races. The SUBJECT then

described “young black pussy” as “yummy” to TFO Torres in his undercover identity.

       18.    The SUBJECT advised TFO Torres that he needed to be careful as there

were many men getting in trouble for having sex with underage girls. SUBJECT

volunteered that his charges were being dropped and how he believed he would only be

convicted of two misdemeanor sex abuse and CP charges. He stated that TFO Torres (in

his undercover identity) was the only person he had confided this to. The SUBJECT also

mentioned that he lost his job over this investigation and that the police impounded his

car, a Honda Element. He stated that he believed he could get his car back after his case

was resolved because the police didn’t find anything in it but seized it because he had sex

with the 15 yrs-old in it (VICTIM 1).

       19.    The SUBJECT continued by stating that VICTIM 1 had skipped school and

asked him to meet her. He said they had a quick “fuck” which only lasted two minutes.

The SUBJECT told TFO Torres that VICTIM 1 had told him that he only had five

minutes to have sex with her.




3:19-mj-00535-MMS                            8

       Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 8 of 15
       20.    On November 8, 2019 the SUBJECT continued communicating with TFO

Torres via text. He sent an image of an adult sex worker and asked TFO Torres if he had

ever had sex with her. When asked how he (Torres) could contact “BJ girl” (VICTIM 2),

the SUBJECT sent a screen shot of VICTIM 2’s Snapchat username, a screen shot of her

Skip the Games (STG) advertisement (to include sexual images of the minor) and her cell

phone number. The STG ad was blurry and all that was plainly visible was her ad title

“Best head in AK” and the images. The SUBJECT then complained that the girl would

tease him and would let him touch her genitals but not let him have vaginal intercourse

(other than the one time his penis accidentally slipped into her vagina). When asked what

VICTIM 2 knew him as, SUBJECT said she knew him by his name, “Alex.”

       21.    When asked about the video he took of VICTIM 2 giving him oral sex,

SUBJECT explained that the video was on the phone that APD seized in his prior

investigation. In later conversations he mentioned the videos were hidden in secret

folders on his Samsung 9+ cellphone (which was seized by the police). He also explained

that the police did not know about VICTIM 2 at the time of his arrest in the case related

to VICTIM 1, so they didn’t know to question him about her at that time. The SUBJECT

stated he was currently using his Samsung Note III. SUBJECT continued by talking

about the sex he had with numerous adult sex workers that he solicited on Craigslist

(CL), Plenty of Fish (POF), Facebook (FB) and in “Vegas” (presumably Las Vegas,

Nevada).




3:19-mj-00535-MMS                            9

       Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 9 of 15
      22.     When asked where VICTIM 2 posted online, SUBJECT admitted he

created a STG profile for her because she didn’t know how to do it and she was pestering

him for customers. He claimed that he last had sex with her before the spring of 2018.

SUBJECT then provided TFO Torres with VICTIM 2’s KIK app user name. The

SUBJECT stated that she owed him for providing her with customers. On this same date

TFO Torres tried communicating with VICTIM 2 on KIK but she did not respond. The

SUBJECT later informed TFO Torres that she responded to him and informed him that

she was with her family and that she would contact TFO Torres in his undercover

capacity later that night. The SUBJECT ended the conversation by reminding TFO

Torres to videotape the sex he had with VICTIM 2 and then to provide it to him

afterwards.

      23.     TFO Torres continued communicating with SUBJECT via text on

November 9, 2019. The SUBJECT asked if VICTIM 2 had communicated with TFO

Torres and he was told that she had not. He then provided TFO Torres with her Snapchat

(SC) username. He denied having her current phone number and believed she had

changed it or was using a text app phone number. TFO Torres asked SUBJECT about the

other 17 yr-old he had mentioned who he called “Pookie”. SUBJECT said that she was

not a prostitute and only had sex with him because she had an older man fetish (even

though he stated earlier he paid her $70 and paid for her cab fare as well). SUBJECT

reiterated how TFO Torres was the only person he had ever disclosed to about his arrest

with the 15 yr-old minor. He then sent TFO Torres an image of a woman that he claimed


3:19-mj-00535-MMS                          10

      Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 10 of 15
he “fucked raw” and ‘forced fucked her mouth” because she was playing hard to get

whenever he did favors for her. He said he met her on CL. SUBJECT continued sending

images of prostitutes he claimed he was having sex with and the money he paid them.

       24.    On November 10, 2019, the SUBJECT initiated contact with TFO Torres

by sending a screen shot of VICTIM 2’s Tagged profile. On the profile she identified

herself as VICTIM 2 (in her true name) and stated she was 23 yrs-old. This is the first

time that law enforcement became aware of a partial identifier for VICTIM 2 (her first

name). In this screen shot of VICTIM 2’s Tagged profile, she also includes a picture of

her face, her Snapchat username, and that she has been a member of this app since May

11, 2017. In the section where she talks about herself she stated words to the effect that

she was 15 yrs-old but that “age doesn’t mean anything to her.” VICTIM 2 then invited

people to contact her no matter their age. SUBJECT stated that he reactivated his account

and he met her in 2017. When asked what type of porn he was into, the SUBJECT stated

he was into young homemade porn, hookers from the lower 48 and “small girls,”

preferably Poly, black or Latina.

       25.    The SUBJECT provided TFO Torres with a direct link to his private

account profile on PORNHUB. TFO Torres viewed the link and SUBJECT had

numerous sexual images of women who he claimed were “Alaska whores.” SUBJECT

then sent TFO Torres a screen shot of a pay dating website called Seeking.com, where he

claimed TFO Torres could meet young girls. The screen shot contained profiles of

women claiming to be 18-20 yrs-old who were seeking men who will pay them for dates.


3:19-mj-00535-MMS                            11

       Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 11 of 15
SUBJECT asked that TFO Torres video record any sex he had with girls he met on that

site. The SUBJECT went on to state that when his case was concluded he was going to

obtain a “burner” cell phone and anonymous accounts on free websites, away from his

home, so the FBI or police couldn’t track or ping his location. He stated he wanted to

separate his personal sex life phone from his work and personal phone.

       26.     SUBJECT said he was trying to keep away from the WHISPER app

because that was where he was caught before. He reiterated wanting to learn about burner

phones so he couldn’t be pinged by authorities. The SUBJECT warned TFO Torres in his

undercover identity about the hazards of talking to a prostitute that might actually be law

enforcement.

       27.     On November 11, 2019, the SUBJECT again initiated contact with TFO

Torres via text. He told TFO Torres that VICTIM 2 contacted him via SnapChat and she

now had his (Torres) phone number. He asked TFO Torres if she had contacted him and

TFO Torres told him no. SUBJECT said she would contact him if she was in the mood

and mentioned that she plays basketball. He then lamented the fact that the video he took

of VICTIM 2 giving him oral sex was on the cell phone seized by the police. He also said

that other sex videos were on the phone as well.

       28.     It was in this conversation SUBJECT mentioned having secret folders of

sex videos with minors, which were not discovered by the police, on his Samsung cell.

He mentioned that the police did not know who the other victims were. He also claimed

that he changed his phones every 2-3 years and he uses Samsung because he can create


3:19-mj-00535-MMS                           12

       Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 12 of 15
hidden secret folders and use an SD card for memory. He also stated he would download

the Whisper app under different names. SUBJECT said he didn’t like IPhones because it

had to be backed up to the ICloud. He admitted he uses newer Samsung phones because

they have encryption options, which he uses, already on the phones. He claimed he has a

laptop computer but does not use it for sexual matters. He said he only uses his cell phone

for that. The SUBJECT and TFO Torres spoke about setting up a hotel date with

VICTIM 2 and TFO Torres secretly recording the sex he had with her, using hidden

cameras. It was in this conversation SUBJECT directed TFO Torres to provide him with

the sex videos so he (SUBJECT) could later masturbate to it.

       29.    SUBJECT described himself as a Hawaiian/Filipino and claimed to have

family in his home. He explained to TFO Torres how to obtain a call phone app that

would allow him to record himself (Torres) having sex with VICTIM 2 without her

knowing it. He said the app allows the user to record while showing the phone to be off

or on another app. He claimed her used the app on VICTIM 2 when she was giving him

oral sex. He said that secret recording app did a lot for him.

       30.    The SUBJECT also reiterated that she was 15 yrs-old when he met her in

2017. He thought she was still 17 yrs-old. SUBJECT then sent a series of images he

claimed were of the bare genitals and breasts of VICTIM 2. Some of the images he had

already sent TFO Torres in prior conversations. He stated the images were of her, and

taken last year.




3:19-mj-00535-MMS                            13

       Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 13 of 15
       31.    In this conversation, the SUBJECT reiterated the occasion he was rubbing

his penis on her bare vagina and his penis slipped in. He stated this happened three

summers ago. He said when he met her she would only give him oral sex and it took him

six months to convince her to let him suck her breasts. She blamed him for his penis

going into her vagina but he told her that it wasn’t his fault since he was blindfolded and

couldn’t see. SUBJECT also mentioned she did not like for him to see her bare genitals at

that time when his penis went into her vagina. He reminded TFO Torres to record himself

having sex with VICTIM 2 so he could masturbate to it. SUBJECT then sent images and

text of an adult prostitute who robbed him of his money on three different occasions. He

claimed he met her on Facebook.

       32.    On November 12, 2019 TFO Torres was able to positively identify

VICTIM 2 for the first time as 17 year-old juvenile female in Anchorage. Upon checking

the available databases TFO Torres was able to obtain reports documenting that VICTIM

2 had been a victim of sexual abuse by her uncle and reports from OCS where VICTIM 2

had been misbehaving in school consistent with the statements made by the SUBJECT to

TFO Torres. TFO Torres was also able to obtain the Skip The Games ad the SUBJECT

created for VICTIM 2. The state ID picture of VICTIM 2 depicted the same juvenile

female also depicted in the numerous photographs SUBJECT provided to TFO Torres.

//

//

//


3:19-mj-00535-MMS                            14

       Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 14 of 15
       33.    TFO Torres was also able to confirm that SUBJECT had been arrested by

APD for sex abuse against a minor and CP possession (APD case number 18-38816).

SUBJECT’s account of his arrest to TFO Torres were substantially similar to the actual

police reports resulting in his arrest, charging and release on conditions in 3AN-18-

09089CR.


                                                 Respectfully submitted,



                                                 Anchorage Police Dept. Det. Leonard
                                                 Torres Task Force Officer / Anchorage FBI


       Subscribed and sworn to before me
       on November 14, 2019:

       _________________________________________
       HON. MATHEW M. SCOBLE
       UNITED STATES MAGISTRATE JUDGE




3:19-mj-00535-MMS                           15

      Case 3:19-mj-00535-MMS Document 1-1 Filed 11/14/19 Page 15 of 15
